2022 WI 21

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:              2020AP1058-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Appellant,
                            v.
                       Teresa L. Clark,
                                 Defendant-Respondent.

                              ON BYPASS FROM THE COURT OF APPEALS

OPINION FILED:         April 20, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 15, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Ashland
   JUDGE:              John P. Anderson

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ROGGENSACK and REBECCA GRASSL BRADLEY, JJ.,
joined. ANN WALSH BRADLEY, J., filed a dissenting opinion, in
which DALLET and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For    the     plaintiff-appellant,   there   were   briefs    filed   by
Michael C. Sanders, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Michael C. Sanders.


      For the defendant-respondent, there was a brief filed by
Garrett M. Gondik and Gondik Law, S.C., Superior. There was an
oral argument by Garrett M. Gondik.

      An amicus curiae brief was filed on behalf of Wisconsin State
Public Defender by Katie R. York, appellate division director;
with   whom   on   the   brief   was   Kelli   S.   Thompson,   state   public
defender.




                                       2
                                                                          2022 WI 21
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No. 2020AP1058-CR
(L.C. No.      2018CF171)

STATE OF WISCONSIN                              :              IN SUPREME COURT

State of Wisconsin,

               Plaintiff-Appellant,
                                                                        FILED
        v.                                                         APR 20, 2022

Teresa L. Clark,                                                       Sheila T. Reiff
                                                                   Clerk of Supreme Court

               Defendant-Respondent.


HAGEDORN, J., delivered the majority opinion of the Court, in which
ZIEGLER, C.J., ROGGENSACK and REBECCA GRASSL BRADLEY, JJ., joined.
ANN WALSH BRADLEY, J., filed a dissenting opinion, in which DALLET
and KAROFSKY, JJ., joined.




     APPEAL from an order of the Circuit Court for Ashland County.

Reversed and cause remanded.


     ¶1        BRIAN HAGEDORN, J.     A defendant charged with operating

while intoxicated (OWI) faces an escalating set of penalties

depending on the number of prior convictions.               As part of a defense

to an OWI charge, a defendant may challenge a prior conviction——

known     as    a   collateral   attack——when       the     defendant       was     not

represented and did not knowingly, intelligently, and voluntarily
waive the right to counsel.         This court has created a procedure to
                                                             No.   2020AP1058-CR



facilitate these challenges.         First, by pointing to evidence in

the record, a defendant must establish a prima facie case that the

defendant did not knowingly, intelligently, and voluntarily waive

the right to counsel.      Once established, the burden shifts to the

State to prove that the waiver was nonetheless valid.

     ¶2     The question presented here is whether this same burden-

shifting    procedure     should    apply    when   the     relevant   hearing

transcript from the prior conviction is unavailable.               We conclude

it should not, and hold that in these circumstances, the defendant

retains    the   burden   to   demonstrate    the   right    to    counsel   was

violated.

     ¶3     In this case, the circuit court granted Teresa Clark's

motion collaterally attacking two prior convictions, despite the

absence of the relevant transcript.           The court explicitly based

its ruling on the burden-shifting regime and the State's failure

to meet its burden to rebut Clark's testimony.               In light of our

conclusion that the burden should not shift to the State when no

transcript is available, we reverse the circuit court's order and
remand to the circuit court to allow Clark an opportunity to

satisfy her burden.



                               I.   BACKGROUND

     ¶4     In 2018, Clark was charged in Ashland County with fourth-

offense counts for both OWI and prohibited alcohol concentration




                                      2
                                                    No.    2020AP1058-CR



(PAC).1    Her driving record showed three prior OWI convictions:

one in Chippewa County from 1994, and two in Eau Claire County

from 1995 and 2002.    Before the circuit court,2 Clark collaterally

attacked her two Eau Claire County convictions claiming she did

not knowingly, intelligently, and voluntarily waive her right to

counsel.     To support her motion, Clark submitted an affidavit

alleging that in both cases she was unrepresented and the Eau

Claire County Circuit Court did not conduct a colloquy with her

regarding the difficulties and dangers of proceeding pro se.        The

State acknowledged that Clark's sworn statement entitled her to an

evidentiary hearing.

     ¶5     Clark's   counsel   submitted   a   separate   affidavit,

explaining that the relevant documents from both Eau Claire County

convictions no longer existed.     The file for the 1995 conviction

was destroyed because 20 years passed since the conviction, and

the transcript for the 2002 case could not be prepared because the

reporter's notes were destroyed 10 years after the conviction.

Both Clark and the State agree that destruction of these records
was consistent with the applicable document retention rules.        See

SCR 72.01(18), (47).3




     1 Clark was also charged with OWI causing injury and PAC
causing injury, both as second or subsequent offenses.
     2 The Honorable John P. Anderson of the Ashland County Circuit
Court presided.
     3   SCR 72.01 provides:

                                  3
                                                    No.   2020AP1058-CR



     ¶6   Consequently, the State could not produce transcripts

from either the 1995 or 2002 cases at the motion hearing.    Instead,

it submitted the only documents available:     a complaint, a bond

sheet, a plea hearing minutes sheet, and a sentencing hearing

minutes sheet——all from the 2002 case.       Both the plea hearing

minutes sheet and the sentencing hearing minutes sheet had boxes

checked indicating that Clark appeared "Without counsel" and "Def.

advised of his right to attorney/constitutional rights."4      In her

testimony, Clark acknowledged the information in those documents,

but nevertheless maintained that the judges in those cases did not

sufficiently advise her of her right to an attorney.

     ¶7   The circuit court was skeptical.   It stated that Clark's

credibility   was   "somewhat   lacking,"     and   expressed      its



     [T]he original paper records of any court shall be
     retained in the custody of the court for the following
     minimum time periods:

     . . .

     (18) Misdemeanor case files. All papers deposited with
     the clerk of courts in every proceeding commenced under
     chapter 968 of the statutes for misdemeanor offenses,
     including criminal traffic offenses:    20 years after
     entry of final judgment.

     . . .

     (47) Court reporter notes.     Verbatim stenographic,
     shorthand, audio or video notes produced by a court
     reporter or any other verbatim record of in-court
     proceedings: 10 years after the hearing.
     4 Clark contended that the use of masculine pronouns on both
hearing minutes sheets rendered their reliability suspect because
Clark is a woman.

                                4
                                                                        No.    2020AP1058-CR



"suspicion . . . that the chances of what the defense is asking me

to believe [are] not terribly great."                      Still, the circuit court

determined          it    had    no   choice       but   to     grant   Clark's       motion

collaterally attacking the two convictions.                          The circuit court

concluded Clark's testimony shifted the burden to the State, which

submitted          insufficient       evidence     to    refute     Clark's        testimony.

Clark's successful collateral attacks effectively reduced her OWI

and PAC charges from fourth-offenses to first-offenses.5

       ¶8      The       State   sought     and     received        leave     to    file   an

interlocutory appeal.             It then filed a petition for bypass, which

we granted.



                                      II.   DISCUSSION

       ¶9      In Wisconsin, the penalty for an OWI or PAC offense

depends on the defendant's number of prior OWI/PAC convictions.6

For a defendant's first offense, the penalty is a civil forfeiture.

Wis.       Stat.    § 346.65(2)(am)1.            Second       and   third     offenses     are




       Clark collaterally attacked only two of her three prior OWI
       5

convictions.   However, the State may charge second-offense OWI
only if the first and second offenses occurred within a ten-year
span.    Wis. Stat. § 346.65(2)(am)2. (2019-20).     So, although
Clark's 1994 conviction could count toward a fourth-offense OWI
charge, it cannot count toward a second-offense charge. Compare
§ 346.65(2)(am)4. with § 346.65(2)(am)2.

     All subsequent references to the Wisconsin Statutes are to
the 2019-20 version.

       Wisconsin's OWI and PAC crimes are defined at Wis. Stat.
       6

§ 346.63(1)(a) & (b).

                                               5
                                                            No.   2020AP1058-CR



misdemeanors.   § 346.65(2)(am)2.-3.         Fourth offenses and above are

escalating classes of felonies.           § 346.65(2)(am)4.-7.

      ¶10   The United States Supreme Court has held that when a

crime uses prior convictions as a penalty enhancer in this manner,

the defendant has a limited constitutional right to challenge the

underlying convictions.     Burgett v. Texas, 389 U.S. 109, 114-15

(1967); Lewis v. United States, 445 U.S. 55, 66-67 (1980).                This

constitutional right to "collaterally attack" prior convictions

applies when the defendant alleges that the prior proceedings

involved certain violations of the defendant's right to counsel.7

Custis v. United States, 511 U.S. 485, 487, 496 (1994); see also

State v. Hahn, 2000 WI 118, ¶28, 238 Wis. 2d 889, 618 N.W.2d 528.

In the OWI and PAC context, this means that a defendant has a right

to collaterally attack a prior conviction when the defendant was

not   represented   and   did   not       knowingly,    intelligently,     and

voluntarily waive the right to counsel.                State v. Ernst, 2005

WI 107, ¶25, 283 Wis. 2d 300, 699 N.W.2d 92.

      ¶11   At times, we have employed our superintending authority
in an effort to ensure a defendant's right to counsel is protected.

Most notably, in State v. Klessig, we mandated the use of a

colloquy before a defendant may proceed pro se.            211 Wis. 2d 194,

      7The right to counsel is protected by both the United States
and Wisconsin constitutions. The Sixth Amendment of the United
States Constitution provides in part:          "In all criminal
prosecutions, the accused shall . . . have the Assistance of
Counsel for his defense."      And Article I, Section 7 of the
Wisconsin Constitution provides in part:        "In all criminal
prosecutions the accused shall enjoy the right to be heard by
himself and counsel . . . ."

                                      6
                                                            No.       2020AP1058-CR



206, 564 N.W.2d 716 (1997).       Under Klessig, the circuit court must

conduct a colloquy to ensure that the defendant understands the

right to counsel and the drawbacks to proceeding pro se.                    Id.    If

challenged postconviction, the State is required to demonstrate by

clear and convincing evidence that the defendant properly waived

the right to counsel.       Id. at 207.     If the circuit court conducts

the Klessig colloquy and the defendant expresses a continued desire

to proceed pro se, that will ordinarily suffice.                Id.    Absent the

colloquy, the State has the burden to show by clear and convincing

evidence that the defendant properly waived the right to counsel.

Id.   The Klessig colloquy is not required by the constitution

itself; it is "a court-made procedural rule" aimed at protecting

the right to counsel.       Ernst, 283 Wis. 2d 300, ¶18.

      ¶12   But what happens when a defendant alleges, after the

conviction is final as a matter of law, that no Klessig colloquy

occurred?     Our   cases    discussing    the    burden   of    proof      in    the

collateral   attack   context     have    expressly    drawn      on    our      plea

withdrawal jurisprudence.       Ernst, 283 Wis. 2d 300, ¶31 & n.11.                So
we turn there to provide necessary context for the rules we have

adopted and the issue before us in this case.

      ¶13   When a defendant raises a postconviction challenge to a

guilty or no contest plea, we have adopted a default procedure and

an alternate procedure.         See generally State v. Negrete, 2012

WI 92,   ¶¶16-19,   343     Wis. 2d 1,    819    N.W.2d 749.          The   default

procedure, articulated in State v. Bentley, places the burden on




                                     7
                                                           No.    2020AP1058-CR



the defendant to prove a plea's deficiency.8 201 Wis. 2d 303, 309-

10, 548 N.W.2d 50 (1996).        This makes sense.     Once judgment is

entered, the conviction is afforded a "presumption of regularity,"

and   the   defendant    faces   a   heavy   burden   to     overcome       that

presumption.9     Parke v. Raley, 506 U.S. 20, 29 (1992).         The Bentley

procedure "embodies the general rule that a defendant seeking to

withdraw a guilty or no contest plea after sentencing must prove

manifest injustice by clear and convincing evidence."                Negrete,

343 Wis. 2d 1, ¶29. It is therefore "the starting point from which

we may determine whether any other pleading standards apply."                Id.

      ¶14   The   alternate   procedure,     articulated     in     State     v.

Bangert, applies when the defendant identifies a defect in the

relevant proceeding's record.10          131 Wis. 2d 246, 274-75, 389

N.W.2d 12 (1986).       Specifically, the Bangert procedure applies

when "a defendant mak[es] 'a pointed showing' of an error in the

plea colloquy by reference to the plea colloquy transcript."


      8This procedure is often given the Bentley label, though it
predates our decision in that case.     See Nelson v. State, 54
Wis. 2d 489, 497-98, 195 N.W.2d 629 (1972); Levesque v. State, 63
Wis. 2d 412, 420-21, 217 N.W.2d 317 (1974).
      9Assigning this burden to the defendant bringing the
collateral attack is consistent with due process.    In Parke v.
Raley, the Court explained that "even when a collateral attack on
a final conviction rests on constitutional grounds, the
presumption of regularity that attaches to final judgments makes
it appropriate to assign a proof burden to the defendant." 506
U.S. 20, 31 (1992).
      10We created Bangert's burden-shifting procedure "[a]s a
function of our superintending and administrative authority"; it
is not required by our constitution or statutes. State v. Bangert,
131 Wis. 2d 246, 267, 389 N.W.2d 12 (1986).

                                     8
                                                      No.   2020AP1058-CR



Negrete, 343 Wis. 2d 1, ¶20 (quoting another source).       Under that

procedure, after the defendant identifies a deficiency, the burden

shifts to the State to prove the conviction's sufficiency.11        Id.,

¶19.        Unless the State shows "by clear and convincing evidence

that the defendant's plea was made knowingly, intelligently, and

voluntarily," the defendant's plea withdrawal motion will succeed.

Id.

       ¶15     In Negrete, we explained that Bangert's procedure is not

warranted when the circumstances justifying its application are

not present:

       Where the transcript of the plea hearing is unavailable,
       however, Bangert's burden shifting procedure does not
       apply, because: (1) the defendant will not be able to
       make the requisite showing from the transcript that the
       circuit court erred in the plea colloquy, and (2) the
       rationale underlying Bangert's burden shifting rule does
       not support extending that rule to situations where a
       violation is not evident from the transcript. Instead,
       the policy of finality counsels that a party seeking to
       disrupt a final judgment by withdrawing his plea must
       first allege facts which, if true, demonstrate that
       manifest injustice has occurred and that relief is
       therefore warranted.
Id., ¶31. Thus, in the plea withdrawal context, "where a defendant

is unable to point to a defect evident on the face of a plea

colloquy transcript because such transcript is unavailable, the

more appropriate review . . . is that set forth in Bentley."        Id.,

¶33.



       The defendant also "must allege that he did not know or
       11

understand the information that should have been presented at the
plea hearing." State v. Negrete, 2012 WI 92, ¶30, 343 Wis. 2d 1,
819 N.W.2d 749.

                                     9
                                                                    No.   2020AP1058-CR



      ¶16    To summarize, under both the default procedure and the

exception, the defendant seeking to withdraw a plea bears the

initial burden to demonstrate a plea's invalidity.                        However, if

the   defendant      points     to    a   defect        within   the   plea   colloquy

transcript, such as the absence of a proper colloquy, the defendant

has stated a prima facie challenge to the plea and Bangert's

burden-shifting procedure applies.

      ¶17    This summary in hand, we return to the burden of proof

for a collateral attack on the grounds that the right to counsel

was violated.       In State v. Ernst, we held that a circuit court's

failure to conduct a Klessig colloquy in a prior proceeding could

serve as the basis for a collateral attack. 283 Wis. 2d 300, ¶¶22-

25.   In doing so, we expressly adopted the Bangert procedure for

these collateral attack proceedings, concluding there was "no

reason to apply a different procedure" in the collateral attack

context     than   we   would    "on      a    direct     attack   against    a    prior

conviction."       Id., ¶31.         Importantly, Ernst's collateral attack

involved a conviction for which there was a transcript in the
record.     See id., ¶6.      We did not discuss what our analysis would

look like if no transcript of the prior proceeding was available.

Nevertheless, courts interpreted Ernst to require application of

the   burden-shifting           procedure          in     all    collateral       attack

proceedings.       See, e.g., State v. Bohlinger, 2013 WI App 39, ¶¶16,

20-21, 346 Wis. 2d 549, 828 N.W.2d 900.

      ¶18    We now clarify that the Bangert–type burden-shifting

procedure should apply only where it is most appropriate——i.e.,
where there is a transcript.              As we explained in Negrete, without
                                              10
                                                            No.    2020AP1058-CR



a transcript, the burden-shifting procedure is unworkable and its

rationale inapplicable. 343 Wis. 2d 1, ¶¶31-32. Whether on direct

appeal   or   collateral   attack,    the   showing      Bangert   requires——a

deficiency apparent on the face of a transcript——cannot be made

without a transcript.       See id., ¶32.          Moreover, automatically

shifting the burden to the State in the absence of a transcript

would put the State "in an untenable position."                   See State v.

Drexler,      2003   WI App 169,     ¶11    n.6,   266     Wis. 2d 438,      669

N.W.2d 182.      Notwithstanding     the    document     retention   rules    we

provided under SCR 72.01(18) and (47), it would require the State

to retain criminal case records and transcripts indefinitely or

risk being caught short-handed in a later OWI prosecution.12                  In

Ernst, we said we could not see why "we should apply different

procedures on a direct attack than we do on a collateral attack,"

since doing so "would make the State's burden in a collateral

attack more difficult than in a direct attack."             283 Wis. 2d 300,

¶31 n.11.      Because we would not apply Bangert's burden-shifting

procedure without a transcript in the plea withdrawal context,




    12 In State v. Drexler, the court of appeals identified this
problem, noting the "practical difficulties . . . that ensue when
a defendant can meet his or her burden of establishing a prima
facie case simply by filing an affidavit providing a self-serving
rendition of events that transpired in court five, ten or even
twenty years earlier." 2003 WI App 169, ¶11 n.6, 266 Wis. 2d 438,
669 N.W.2d 182.

                                      11
                                                   No.   2020AP1058-CR



consistency requires that we not apply it without a transcript in

the context of a right to counsel collateral attack either.13

     ¶19   Clark responds that under State v. Baker, the burden

should automatically shift to the State anytime a defendant makes

a prima facie showing of a constitutional violation in a prior

proceeding, even without a transcript.     169 Wis. 2d 49, 77, 485

N.W.2d 237 (1992).   This area of law has developed since Baker was

decided, however.    And such a blanket rule conflicts with the

reasoning of our subsequent cases.      Baker predated the United

States Supreme Court's direction that it is "appropriate to assign

a proof burden to the defendant" in the collateral attack context.14

Parke, 506 U.S. at 31.      It came before we created Klessig's

colloquy requirement.     Klessig,   211 Wis. 2d at 206.     And it

preceded Ernst, where we held that an insufficient or absent

Klessig colloquy is grounds for collateral attack, adopted the

Bangert procedure for this kind of collateral attack, and explained

that "the State's burden in a collateral attack" should not be


     13We do not address whether the burden should remain on the
defendant if the missing transcript was a result of governmental
misconduct.
     14 In State v. Baker, we stated that on collateral attack, the
presumption against waiver of counsel conflicts with the
presumption of regularity that attaches to final convictions. 169
Wis. 2d 49, 76-77, 485 N.W.2d 237 (1992). Baker adopted a burden-
shifting framework to "resolve this apparent conflict."      Id. at
77.    In Parke, however, the Supreme Court rejected Baker's
balancing approach.     506 U.S. at 29-30.     The Court expressly
declined to "import" the presumption against waiver into
collateral   attack   proceedings,   holding    instead  that   the
"presumption of regularity that attaches to final judgments"
controls. Id. at 29 (quotation marks omitted).

                                12
                                                      No.    2020AP1058-CR



"more difficult than in a direct attack."     283 Wis. 2d 300, ¶¶22-

25, ¶31 n.11.     Finally, Baker came before our holding in Negrete

that the Bangert procedure requires a transcript.           Negrete, 343

Wis. 2d 1, ¶16-21.     To the extent it is contended Baker stands for

the broad rule Clark advances, that approach is erroneous.          It is

inconsistent with subsequent cases and cannot control.15              See

Johnson Controls, Inc. v. Emps. Ins. of Wausau, 2003 WI 108, ¶98,

264 Wis. 2d 60, 665 N.W.2d 257 (explaining that departing from

precedent is warranted when "changes or developments in the law

have undermined the rationale behind a decision" and when "the

precedent has become detrimental to coherence and consistency in

the law").

     ¶20   To recap, if a defendant collaterally attacking a prior

OWI/PAC conviction cannot point to a defect in the                relevant

transcript,     the   burden-shifting   procedure   does    not    apply.

Instead, the defendant must carry the burden to demonstrate that

a violation occurred.

     ¶21   In the case before us, Clark claims that the Eau Claire
County Circuit Court in 1995 and 2002 failed to conduct the Klessig

colloquy for two of her prior convictions.          But the transcript

necessary to substantiate that claim does not exist.          Under the

standard we articulate here, the lack of a transcript means that

Clark retains the burden to prove a violation of her right to

counsel occurred.      The circuit court shifted the burden to the


     15The same is true for Drexler, 266 Wis. 2d 438, ¶¶10-11, to
the extent it is inconsistent with this opinion.

                                  13
                                                          No.   2020AP1058-CR



State, however, so we reverse its order granting Clark's motion

collaterally attacking her 1995 and 2002 convictions.              We remand

with    instructions   for   the   circuit   court   to   afford   Clark   an

opportunity to satisfy her burden.16

       By the Court.——The order of the circuit court is reversed and

the cause is remanded to the circuit court.




       In briefing, Clark requested a remand for a new evidentiary
       16

hearing in the event we reversed the circuit court's application
of Bangert's burden-shifting procedure. The State did not object
to Clark's request.

                                     14
                                                    No.   2020AP1058-CR.awb


     ¶22   ANN   WALSH   BRADLEY,   J.    (dissenting).     In   State   v.

Baker, this court carefully balanced two presumptions:            (1) the

presumption of regularity that attaches to a judgment, and (2) the

presumption against waiver of counsel.         169 Wis. 2d 49, 76, 485

N.W.2d 237 (1992).       Weighing the concerns attendant to each of

these presumptions and providing direction to future courts in a

case such as this, the court fashioned a procedure on how to

allocate the burden of proof.       Namely, the Baker court adopted a

burden-shifting structure.

     ¶23   Initially, the burden is on the defendant to make a prima

facie showing and then it shifts to the State.              "Because the

defendant must overcome the presumption of regularity attached to

the prior conviction, the defendant bears the initial burden of

coming forward with evidence to make a prima facie showing of a

constitutional deprivation in the prior proceeding."         Id. at 77.

     ¶24   If such a showing is made, the burden then shifts to the

State:     "If the defendant makes a prima facie showing of a

violation of the right to counsel, the state must overcome the
presumption against waiver of counsel and prove that the defendant

knowingly, voluntarily, and intelligently waived the right to

counsel in the prior proceeding."        Id.

     ¶25   Casting Baker aside, the majority leaves in its stead a

hurdle that is nigh insurmountable for a defendant.         The majority

dismisses the presumption against waiver of counsel with a wave of

the hand, tucking it away in a footnote, and failing to weigh it

against the competing presumption of regularity.



                                    1
                                                    No.   2020AP1058-CR.awb


     ¶26   The majority's error is twofold.   First, it tries to put

a square peg in a round hole, applying the law of plea withdrawal

to a collateral attack without the careful balancing of interests

the Baker court conducted, and that remains required.        Second, the

majority foists upon Clark and similarly situated defendants a

nearly impossible burden where a transcript is unavailable through

no fault of their own.

     ¶27   Accordingly, I respectfully dissent.

                                  I

     ¶28   In 2018, Teresa Clark was charged with OWI and PAC, both

as a fourth offense.   Majority op., ¶4.   She sought to collaterally

attack two of her prior convictions, from 1995 and 2002, asserting

that each of those convictions occurred without counsel and that

she did not knowingly, intelligently, and voluntarily waive the

right to counsel.   Id.

     ¶29   To support her motion to collaterally attack these prior

convictions, Clark submitted an affidavit.    Id.    In the affidavit,

Clark averred that she was unrepresented in the two cases subject
to her collateral attack, and that at no time did the judge perform

a colloquy regarding the disadvantages of proceeding pro se, the

seriousness of the charges, or the range of penalties to which she

was subject.   She further alleged that at no point did the judge

perform a colloquy to ensure that she was making a deliberate

choice to proceed without counsel.

     ¶30   However, the relevant files and transcripts for Clark's

prior convictions no longer exist.     Id., ¶5.      The file for the
1995 conviction has been destroyed because 20 years have elapsed

                                  2
                                                        No.    2020AP1058-CR.awb


since the conviction, and the court reporter's notes for the 2002

case have likewise been destroyed because 10 years have passed

since that conviction.      Id.

     ¶31   There is no allegation that the destruction of these

records demonstrates anything untoward.             Indeed, Clark and the

State agree that the destruction of these records was consistent

with supreme court rules regarding document retention.                Id.; see

SCR 72.01(18), (47).

     ¶32   In   response    to    Clark's   motion,   the     State   submitted

several documents from the 2002 case that had not been destroyed:

a complaint, bond sheet, plea hearing minutes sheet, and sentencing

hearing minutes sheet.      Majority op., ¶6.       The minutes sheets from

both the plea hearing and sentencing hearing had boxes checked

indicating   that   Clark   appeared      without   counsel     and   had   been

"advised of his right to attorney/constitutional rights."                Id.1

     ¶33   After an evidentiary hearing at which Clark testified,

the circuit court granted Clark's motion to collaterally attack

her prior convictions.       It concluded that Clark's testimony that
she did not knowingly, intelligently, and voluntarily waive her

right to counsel shifted the burden to the State, and that the

State submitted insufficient evidence to refute Clark's testimony.

Id., ¶7.

     ¶34   The majority now reverses the circuit court, determining

that the usual burden-shifting procedure does not apply when a


     1 As the majority observes, "Clark contended that the use of
masculine pronouns on both hearing minutes sheets rendered their
reliability suspect because Clark is a woman." Majority op., ¶6
n.4.

                                      3
                                                            No.   2020AP1058-CR.awb


transcript   of    a    prior   conviction      is    unavailable.       Id.,   ¶2.

Instead, "in these circumstances, the defendant retains the burden

to demonstrate the right to counsel was violated."                 Id.

     ¶35    In    the   majority's     view,    the    usual   "burden-shifting

procedure should apply only where it is most appropriate——i.e.,

where there is a transcript."           Id., ¶18.      It posits that "without

a transcript, the burden-shifting procedure is unworkable and its

rationale    inapplicable"      and    that    "automatically      shifting     the

burden to the State in the absence of a transcript would put the

State 'in an untenable position.'"             Id. (citing State v. Drexler,

2003 WI App 169, ¶11 n.6, 266 Wis. 2d 438, 669 N.W.2d 182).

                                        II

     ¶36    The majority's first error is in applying the law of

plea withdrawal to a collateral attack while neglecting the careful

balancing of interests that is necessary to resolve this case, and

which the Baker court conducted.               From 1992 until today, Baker

established the burdens on various parties in the case of a

collateral attack.        169 Wis. 2d at 77.           Baker, like this case,
involved a missing transcript——the court there noted that the

transcript had been "lost."           Id. at 58.

     ¶37    At the outset of its analysis, the Baker court observed

that there are two competing presumptions at work when a defendant

collaterally attacks a prior conviction on the basis of a violation

of the right to counsel:              the presumption of regularity of a




                                         4
                                                          No.   2020AP1058-CR.awb


judgment2 and the presumption against waiver of counsel.3                  Id. at

76.

      ¶38    To resolve this "apparent conflict of presumptions," the

court adopted the following allocation of the burdens of production

and   persuasion.      "Because     the     defendant    must    overcome     the

presumption of regularity attached to the prior conviction, the

defendant bears the initial burden of coming forward with evidence

to make a prima facie showing of a constitutional deprivation in

the prior proceeding."       Id. at 77.        In the event the defendant

makes such a showing, the burden shifts to the State:                   "If the

defendant makes a prima facie showing of a violation of the right

to counsel, the state must overcome the presumption against waiver

of counsel and prove that the defendant knowingly, voluntarily,

and   intelligently    waived   the    right   to    counsel    in   the    prior

proceeding."     Id.

      ¶39    Paying little mind to the presumption against the waiver

of counsel, the majority jettisons this careful balancing, and

instead     erroneously   applies     the    law    of   plea   withdrawal     to
collateral attacks based on a violation of the right to counsel.



      2"[U]pon collateral attack a judgment carries with it a
presumption of regularity." State v. Baker, 169 Wis. 2d 49, 76,
485 N.W.2d 237 (1992); see also Parke v. Raley, 506 U.S. 20, 29
(1992) (indicating that such a presumption, which attaches to final
judgments, is "deeply rooted in our jurisprudence").
      3Courts are to "indulge in every reasonable presumption
against waiver of counsel."    Baker, 169 Wis. 2d at 76 (citing
Johnson v. Zerbst, 304 U.S. 458, 464-65 (1938)). Waiver may not
be presumed from a silent record, but rather "the record must
disclose unequivocal, express waiver."     Spencer v. State, 85
Wis. 2d 565, 571, 271 N.W.2d 25 (1978).

                                       5
                                                                  No.    2020AP1058-CR.awb


In doing so, it declares that Baker "cannot control."                           Majority

op., ¶19.

      ¶40    The       majority      mistakenly       discounts         the    important

presumption against waiver of counsel.                 Yet, it is the presumption

against waiver of counsel that distinguishes a collateral attack

based on a violation of the right to counsel from a run-of-the-

mill plea withdrawal.

      ¶41    In this case and for future collateral attacks where a

transcript is missing, the majority adopts the procedure outlined

in State v. Bentley, 201 Wis. 2d 303, 548 N.W.2d 50 (1996).                           But

Bentley     is   not    a   good     fit    because    it   did    not    consider    the

presumption against waiver of counsel.

      ¶42    Indeed, the Bentley court had no need to consider the

presumption against waiver of counsel and to balance the competing

presumptions as the court in Baker did.                     Which makes sense, for

the simple reason that a claim that the right to counsel was not

knowingly, intelligently, and voluntarily waived would never arise

in a Bentley case.
      ¶43    The Bentley framework applies when an error extrinsic to

the plea colloquy is raised.                State v. Howell, 2007 WI 75, ¶74,

301 Wis. 2d 350, 734 N.W.2d 48.                  Examples of such an error are a

claim of ineffective assistance of counsel or an assertion of

coercion. Id. A claim that the right to counsel was not knowingly,

intelligently, and voluntarily waived generally involves a defect

in   the    colloquy        itself    and    follows    a    completely        different

framework——if the defendant makes a prima facie case of a defective
colloquy, then the burden is shifted to the State to demonstrate

                                             6
                                                             No.    2020AP1058-CR.awb


that       the   plea   was   knowingly,       intelligently,    and      voluntarily

entered despite the inadequacy of the record at the time of the

plea's acceptance.            State v. Bangert, 131 Wis. 2d 246, 274, 389

N.W.2d 12 (1986).

       ¶44       The presumption against waiver of counsel should retain

vitality and should apply equally to defendants whose transcripts

still exist and to those whose transcripts have been destroyed.4

But without any modicum of analysis of the presumption against

waiver of counsel, the majority changes its operation with regard

to   the     subset     of    defendants   who     no   longer     have    access   to

transcripts from their previous cases.                  The Baker court got it

right, and we should not be so cavalierly departing from that

decision.

       The majority posits that Parke, 506 U.S. 20, rejected the
       4

idea that the presumption against waiver of counsel applies to a
collateral attack.      Majority op., ¶19 n.14.        Parke is
distinguishable.

     The defendant in Parke admitted that he was represented by
counsel at the proceedings subject to collateral attack and
presented no evidence in support of his motion other than his
statement on the stand that he "could not remember whether he was
specifically told about the rights he waived by pleading guilty."
Parke, 506 U.S. at 24. He accordingly argued that "imposing even
a burden of production on him is fundamentally unfair because a
constitutionally protected right is in question."      Id. at 31
(internal quotation omitted). The Parke court determined: "On
collateral review, we think it defies logic to presume from the
mere unavailability of a transcript (assuming no allegation that
the unavailability is due to governmental misconduct) that the
defendant was not advised of his rights." Id. at 30.

     Clark is not asking this court to engage in a similar
presumption. In contrast here, rather than contesting the burden,
Clark accepts her burden of production, and indeed met it with an
affidavit and testimony that establish a prima facie violation of
the right to counsel.

                                           7
                                                        No.    2020AP1058-CR.awb


                                        III

     ¶45      The majority's second error lies in foisting upon Clark

and similarly situated defendants a nearly impossible burden.

Making things worse is the fact that defendants are saddled with

this burden due to no fault of their own but merely because of the

operation of document retention rules which likely are outdated

given   the    reality   of   today's    electronic   filing    and   storage.

Indeed, given the vast amounts of electronic data that can be

stored in a relatively small physical area and the complications

that may arise due to the destruction of case files, it may be

time for this court to consider revisiting the record retention

rules that caused the scenario we face here.

     ¶46      Decrying the hardship that would be placed on the State

by applying the usual burden-shifting framework, the majority

laments that "automatically shifting the burden to the State in

the absence of a transcript would put the State 'in an untenable

position.'"      Majority op., ¶18 (citing Drexler, 266 Wis. 2d 438,

¶11 n.6).      But what about the defendant?      The majority's position
puts the defendant in a similarly untenable position.

     ¶47      The State contends, and the majority apparently agrees,

that Clark should be required to "show" that she did not waive

counsel in the prior proceeding and that it is not enough for her

to merely "say" it.      But how is she supposed to "show" it without

a transcript?      Paying no mind, the majority besets a burden that

is nearly impossible for a defendant to overcome.

     ¶48      Admittedly, Clark's testimony and affidavit are "self-
serving."     But in this type of case that is all we have.           Assuming

                                        8
                                                       No.   2020AP1058-CR.awb


that Clark is telling the truth (as apparently the circuit court

determined) and that she did not validly waive her right to counsel

in the prior proceeding, how else is she to convey that to the

court   other   than   by   affidavit   and   her   testimony?      Yet   the

majority's approach casts aspersions on a defendant's testimony

simply because of its source, in effect per se discounting the

testimony of a defendant who may be vindicated by the transcript's

corroboration of the defendant's memory.

     ¶49   And what did Clark do to have this steep hill placed in

front of her?    Nothing.    The documents she needs to prove her case

were destroyed not because of anything Clark did, but because of

the passage of time and the force of somewhat arbitrary rules of

government regulation.

     ¶50   Chief Justice Abrahamson placed a fine point on the

problem with such a procedure in her dissent in State v. Negrete,

2012 WI 92, ¶58, 343 Wis. 2d 1, 819 N.W.2d 749 (Abrahamson, C.J.,

dissenting).    There, Chief Justice Abrahamson wrote:

     Everyone agrees that it is unfortunate that there is no
     transcript of Negrete's 1992 plea hearing.     But whose
     fault is that? If there is "fault," it lies somewhere
     in the judicial system, not with Negrete.       Yet, the
     majority opinion places the burden caused by the missing
     transcript entirely on Negrete.     Negrete is asked to
     prove by clear and convincing evidence that the warnings
     were not given despite not having had the opportunity to
     put forth any evidence beyond his written assertions
     that the required warnings were not given and he did not
     know the consequences of his plea. The majority places
     an insurmountable hurdle in front of Negrete.
Id. (internal citation omitted).

     ¶51   The same is true of Clark in this case, and of other
defendants who will encounter destroyed files and deleted court

                                    9
                                                 No.   2020AP1058-CR.awb


reporter's notes.    A defendant should not be made to bear the

burden of a problem created by document retention rules, and a

defendant's testimony should not be immediately discounted just

because the usual procedure would be too difficult for the State.

     ¶52   It is not hard to imagine the procedure the majority

adopts today potentially visiting fundamental injustice upon a

defendant who was denied the right to counsel in a previous

proceeding.   Without a transcript to provide corroboration and

unable to demonstrate the violation of the right to counsel with

anything other than the defendant's testimony, such a defendant is

left only to hope in vain that anyone will listen. And the majority

fosters summary dismissal of such fundamental entreaties.

     ¶53   For the foregoing reasons, I respectfully dissent.

     ¶54   I am authorized to state that Justices REBECCA FRANK

DALLET and JILL J. KAROFSKY join this dissent.




                                10
    No.   2020AP1058-CR.awb




1